Citation Nr: 1602405	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to VA burial benefits.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to June 1955.  He died in January 2010 and the appellant is the Veteran's daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) pension management center in St. Paul, Minnesota.  After the appellant appealed, the claim was once again denied in a September 2013 statement of the case by the VA Regional Office (RO) in Oakland, California. 


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not receiving VA service-connected compensation or nonservice-connected pension benefits.

2.  The Veteran died in January 2010 at a private medical facility; the death certificate lists congestive heart failure due to coronary artery disease as the cause of death.

3.  At the time of his death, the Veteran did not have any claims pending before the VA.

4.  The appellant's timely claim for burial allowance was received on February 9, 2010. 

5.  The Veteran did not die while in a VA Medical Center, domiciliary, nursing home, or any other facility under contract with VA; he did not die while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2014); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There are certain situations, however, when the VCAA does not apply.  Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim). The Court has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal. Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004). 

With regard to the burial benefits claim on appeal here, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600. If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).  Properly hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703, admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a). 

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the Veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a Veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or §3.1600(g).  38 C.F.R. § 3.1601. 

In the instant case, the undisputed facts of the case reveal the criteria for entitlement to VA burial benefits are simply not met.  The record discloses that the Veteran died in a private medical facility in January 2010.  His cause of death was congestive heart failure due to coronary artery disease.  The Veteran was not service connected for any disability at the time of his death and there has been no allegation that his death was related to service.  Indeed, his June 1955 Report of Medical Examination at separation reflected that his chest, heart, and vascular system were within normal limits.  

The Veteran was not, at the time of his death, in receipt of VA service-connected compensation or nonservice-connected pension benefits.  The Veteran's body is not being held by a State.  Moreover, the Veteran did not die while properly hospitalized by VA.  He was not in a VA facility for hospital, nursing home, or domiciliary care; had not been admitted (transferred) to a non-VA facility for hospital care under 38 U.S.C.A. § 1703, admitted (transferred) to a nursing home under 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, and he had not been admitted (transferred) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. § 1741.  Moreover, he did not die en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care. 

The appellant does not dispute any of these facts.  Rather, she contends that she is entitled to burial benefits because the Veteran served in World War II and the Korean War.  The Board does not dispute the Veteran's honorable wartime service; however, the claim has been denied for the reasons set forth above.  

Regrettably, the law is dispositive in this case and there simply is no legal basis to award VA burial benefits in this case.  The Board sympathizes with the appellant for her loss and acknowledges that she has incurred expenses associated with the death of her father, the Veteran, who served his country honorably. However, under the circumstances of this case, the appellant's claim for burial benefits must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994). The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to VA burial benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


